Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew T. Kim Reg. No. 70,203 on 6/30/2022.

The claims have been amended as:
(Canceled)	

(Currently Amended) An electronic device, comprising:
	a touch screen display;
	one or more processors; and
	memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for:
		displaying a first user interface comprising a plurality of concurrently displayed items, including a first item corresponding to first content that is concurrently displayed with a second item corresponding to second content;
		detecting a finger gesture on a respective item to select [[a]] the respective item in the plurality of concurrently displayed items; and
		in response to detecting the gesture, displaying a first animation of a transition from display of the first user interface to display of a second user interface including content corresponding to the respective item[[;]], wherein the first animation comprises sliding the second user interface onto the touch screen display from a first side of the touch screen display;
		detecting a finishing gesture on an icon in the second user interface; and
		in response to detecting the finishing gesture, displaying a second animation of a transition from display of the second user interface to display of the first user interface, wherein the second animation comprises sliding at least a portion of the first user interface onto the touch screen display. 

(Canceled).

(Previously Presented) The electronic device of claim 2, wherein the first animation further comprises sliding the first user interface off of a second side of the touch screen display. 

(Previously Presented) The electronic device of claim 4, wherein the second side is opposite to the first side.

(Previously Presented) The electronic device of claim 2, wherein:
	the plurality of concurrently displayed items includes titles of the items; and
	the first animation comprises sliding a header including the title of the respective item onto the touch screen display.

(Previously Presented) The electronic device of claim 2, wherein the plurality of concurrently displayed items comprises a list of concurrently displayed items.

(Previously Presented) The electronic device of claim 7, wherein the list of concurrently displayed items includes list entries identifying received messages.

(Previously Presented) The electronic device of claim 7, wherein the list of concurrently displayed items includes list entries identifying events in a calendar application.

(Previously Presented) The electronic device of claim 7, wherein the list of concurrently displayed items includes list entries identifying photo albums.

(Previously Presented) The electronic device of claim 2, wherein the plurality of concurrently displayed items is displayed on a map.

(Canceled). 
	
(Currently Amended – PROPOSED) The electronic device of claim [[12]] 2, wherein the second animation comprises sliding the at least a portion of the first user interface onto the touch screen display from a second side opposite to the first side.

(Previously Presented) The electronic device of claim 2, the one or more programs further including instructions for: determining, prior to displaying the first animation, that the electronic device is not being held in close proximity to a user’s ear or face.

(Currently Amended) A computer-implemented method, comprising:
	at an electronic device with a touch screen display:
		displaying a first user interface comprising a plurality of concurrently displayed items, including a first item corresponding to first content that is concurrently displayed with a second item corresponding to second content;
		detecting a finger gesture on a respective item to select [[a]] the respective item in the plurality of concurrently displayed items; and
		in response to detecting the gesture, displaying a first animation of a transition from display of the first user interface to display of a second user interface including content corresponding to the respective item[[;]], wherein the first animation comprises sliding the second user interface onto the touch screen display from a first side of the touch screen display;
		detecting a finishing gesture on an icon in the second user interface; and
		in response to detecting the finishing gesture, displaying a second animation of a transition from display of the second user interface to display of the first user interface, wherein the second animation comprises sliding at least a portion of the first user interface onto the touch screen display. 

(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs that are executable by one or more processors of an electronic device with a touch screen display, the one or more programs including instructions for:
	displaying a first user interface comprising a plurality of concurrently displayed items, including a first item corresponding to first content that is concurrently displayed with a second item corresponding to second content;
	detecting a finger gesture on a respective item to select [[a]] the respective item in the plurality of concurrently displayed items; and
	in response to detecting the gesture, displaying a first animation of a transition from display of the first user interface to display of a second user interface including content corresponding to the respective item[[;]], wherein the first animation comprises sliding the second user interface onto the touch screen display from a first side of the touch screen display;
	detecting a finishing gesture on an icon in the second user interface; and
	in response to detecting the finishing gesture, displaying a second animation of a transition from display of the second user interface to display of the first user interface, wherein the second animation comprises sliding at least a portion of the first user interface onto the touch screen display.

(Canceled).

(Previously Presented) The computer-implemented method of claim 15, wherein the first animation further comprises sliding the first user interface off of a second side of the touch screen display. 

(Previously Presented) The computer-implemented method of claim 18, wherein the second side is opposite to the first side.

(Previously Presented) The computer-implemented method of claim 15, wherein:
	the plurality of concurrently displayed items includes titles of the items; and
	the first animation comprises sliding a header including the title of the respective item onto the touch screen display.

(Previously Presented) The computer-implemented method of claim 15, wherein the plurality of concurrently displayed items comprises a list of concurrently displayed items.

(Previously Presented) The computer-implemented method of claim 21, wherein the list of concurrently displayed items includes list entries identifying received messages.

(Previously Presented) The computer-implemented method of claim 21, wherein the list of concurrently displayed items includes list entries identifying events in a calendar application.

(Previously Presented) The computer-implemented method of claim 21, wherein the list of concurrently displayed items includes list entries identifying photo albums.

(Previously Presented) The computer-implemented method of claim 15, wherein the plurality of concurrently displayed items is displayed on a map.

(Canceled).

(Currently Amended)  The computer-implemented method of claim [[26]] 15, wherein the second animation comprises sliding the at least a portion of the first user interface onto the touch screen display from a second side opposite to the first side.

(Previously Presented)  The computer-implemented method of claim 15, further comprising: determining, prior to displaying the first animation, that the electronic device is not being held in close proximity to a user’s ear or face.

(Canceled).

(Previously Presented)  The non-transitory computer-readable storage medium of claim 16, wherein the first animation further comprises sliding the first user interface off of a second side of the touch screen display. 

(Previously Presented)  The non-transitory computer-readable storage medium of claim 30, wherein the second side is opposite to the first side.

(Currently Amended)  The non-transitory computer-readable storage medium of claim 16 
	the plurality of concurrently displayed items includes titles of the items; and
	the first animation comprises sliding a header including the title of the respective item onto the touch screen display.

(Previously Presented)  The non-transitory computer-readable storage medium of claim 16, wherein the plurality of concurrently displayed items comprises a list of concurrently displayed items.

(Previously Presented)  The non-transitory computer-readable storage medium of claim 33, wherein the list of concurrently displayed items includes list entries identifying received messages.

(Previously Presented)  The non-transitory computer-readable storage medium of claim 33, wherein the list of concurrently displayed items includes list entries identifying events in a calendar application.

(Previously Presented)  The non-transitory computer-readable storage medium of claim 33, wherein the list of concurrently displayed items includes list entries identifying photo albums.

(Previously Presented)  The non-transitory computer-readable storage medium of claim 16, wherein the plurality of concurrently displayed items is displayed on a map.

(Canceled).

(Currently Amended)  The non-transitory computer-readable storage medium of claim [[38]] 16, wherein the second animation comprises sliding the at least a portion of the first user interface onto the touch screen display from a second side opposite to the first side.

(Previously Presented)  The non-transitory computer-readable storage medium of claim 16, the one or more programs further including instructions for: determining, prior to displaying the first animation, that the electronic device is not being held in close proximity to a user’s ear or face. 

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 4/19/2022, prior arts of record and newly cited art of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 2, 15 and 16 when taken in the context of the claims as a whole.
At best the prior arts of record found, specifically, Hotelling (US 2006/0026521 A1) discloses [0061] computer system 50 includes input device 70 corresponding to a touch screen, [0117] The GUI operational method 600…where a page from a multitude of pages is displayed in a GUI…the pages may be associated with an electronic book…a predetermined region over the page is detected.  The predetermined region…correspond to the area where the page number is displayed…The direction of the translation indicates whether to go to the next page or previous page in the list of pages…if the finger is swiped right to left, then a page back signal is generated, and if the finger is swiped left to right, then a page up signal is generated, [0118] As shown in FIG. 21A…the user swipes their finger over the page number in a direction to the left of the page 630.  As shown in FIG. 21B…tablet PC 512 displays the next page in a group of pages; newly cited Zuverink (US 2008/0218523 A1) discloses FIGS. 1A-1E [0034]-[0037] illustrate an exemplary panning function that is supported by navigation application…When the user desires to pan up or move laterally up from map 101 displayed on display 100, he or she manipulates navigation pad 102 at point 107 (i.e., activates the up directional-input button 107).  When the entry at point 107 is received, the panning function places a second set of visual indicators, such as shading, over each of the display sections defined by grid lines 103-106 (FIG. 1A)…As the top-most section of map 101 displayed on display 100, this is the section that will be moved to the center of the display…takes section 108 at the top of display 100 (FIG. 1B) and animates it from that position to the center position, as illustrated in FIG. 1C.  The portion of the map that had been above the top of the display 100 (and thus not originally visible on the display 100 in FIG. 1A) is then rendered as the new top row as the maps is panned down…to reveal the newly positioned map, as illustrated in FIG. 1D; and Card (US 2002/0113802 A1) discloses [0067] The slide-out process is carried out by a user by…selecting a page 210 and dragging it out of the book.  The process can be shown…by animating an action such as a page being slid-out, [0073] by showing the slide-out page in a smaller format 420 FIG.4B…In this format the title and images of the page will be readable…exemplary large page book 400 having both pages open to view…the title and images of page..  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art at the time the invention was made, knowing the teachings of the prior art of record, to have combined them to arrive at the present invention as recited in the context of independent claims 2, 15 and 16 as a whole.
Thus, claims 2, 15 and 16 are allowed over the prior arts of record.  Dependent claims 4-11, 13-14, 18-25, 27-28, 30-37 and 39-40 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 4/19/2022.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                         /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143